988 F.2d 128
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Margie L. BLYTHE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3604.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1992.

54 M.S.P.R. 424.
DISMISSED.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Margie L. Blythe moves for a further extension of time to file her informal brief.


2
In September, Blythe moved for a 30-day extension of time to file her informal brief.   The motion was granted in part.   Blythe was also instructed to promptly file a Fed.Cir.R. 15(c) statement regarding discrimination.   Blythe did not file a brief or a R. 15(c) statement.   Instead, Blythe moved for an additional 30-day extension of time.   On October 29, 1992, the court granted the second motion in part:  "the informal brief is due November 17, 1992.   No further extensions."   The court also warned Blythe that her case would be dismissed if she did not file a R. 15(c) statement.   Again, Blythe did neither and again she asked for a third extension.


3
Blythe's motion for an extension is not granted.   When the court says "no further extensions," it means exactly what it says.   Moreover, the R. 15(c) statement has not been filed.


4
Accordingly,

IT IS ORDERED THAT:

5
Blythe's motion for an extension is denied.   The Clerk is directed to dismiss Blythe's case for failure to prosecute.